Downey, J.
Indictment against the appellant for murder; plea not guilty; trial by jury; verdict of guilty; motion for a new trial overruled, and sentence.
*515The overruling of the motion for a new trial is assigned as error.
On the trial of the cause, the defendant went upon the witness stand to testify in his own behalfj and after answering a few preliminary questions asked by his counsel, was interrupted by the judge and instructed to give a general statement of the whole affair, the judge stating that he would not permit the witness to be questioned by his attorneys. ■ The counsel for the prisoner then inquired of the court, if that would exclude them from asking such questions of the defendant as might be necessary to bring out any important points which he might omit to state. To which the court replied that he could not permit the attorneys for the defendant to ask the defendant any questions. Thereupon the prisoner left the stand, and did not further testify. Expeption was taken, and this was one of the causes stated in the motion for a new trial.
The State has not furnished us any brief, and we cannot imagine on what ground this ruling was made. By the statute, the defendant is allowed, at his option, to testify in his own behalf. Acts 1873, p. 228. Wé think he must be allowed to testify as other witnesses, and that his counsel should be allowed to interrogate him as in case of other witnesses. Fletcher v. The State, 49 Ind. 124.
Other grounds are urged on which it is insisted a new trial should have been granted; but they need not be considered. They present questions which will probably not arise on another trial of the cause.
. The judgment is reversed, and the cause remanded, with instructions to grant a new trial. The clerk will certify to the warden of the state prison, according to law.